Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nitani et al. (US 2014/0256884), cited by applicants.
Regarding claims 1 and 3, the reference discloses a copolymer containing an acrylate containing block “A” (see structure II in claim 2 wherein R4 is hydrogen)  as in applicants block “B” and a block “B” which may contain 3-methyl-3 butenyl methacrylate (fourth line from the end of paragraph 49) as in applicants block “A”. With regard to the characteristic of claim 3, unsaturated moieties are understood by those skilled in the art to be free radically polymerizable and thus active energy ray polymerizable and hence the characteristic of claim 3 would be assumed present by those skilled in the art.
Regarding claim 2, note paragraph 50 and 51 where “another repeating unit” in block “B” may be present and note examples 1 and 2 where the other repeating unit is methyl methacrylate in all cases present at a level of less than 50 mol % but greater than 0.1 mol % and the remainder being monomer units of Formula 1 and thus the monomer units of formula 1 are present at the same level as the partial structure of claim 2. While the reference doesn’t particularly point to the level of monomeric units required by present claim 2, to use such monomeric amounts when producing “B” blocks having 3-methyl-3 butenyl would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing since the equivalence of all monomers of formula I is taught by the reference absent any showing of surprising or unexpected results.

MacLeay et al. (US 3957750), cited of interest does not teach or suggest a combination of an acrylate block and a methacrylate block.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
6-22-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765